ELLIOTT, J.—
Tlie relief prayed for in this cause is, that this Court should, by its writ of injunction, prevent the defendants from using a certain property, situate in the immediate vicinity of an apartment house belonging to the estate of which the plaintiff is trustee, as a stable. The specific claim made by the plaintiff is, that said stable has been, and is now, conducted in such a way as to be a nuisance, not only to those persons occupying the said apartment house, but to those who reside in the same general neighborhood.
Tile case, therefore, comes within the category of a public rather than a private nuisance, bearing, it may be, with special inconvenience upon those who are the tenants of the plaintiff, but, nevertheless, rising to such proportions as to be entitled to and demand the attention and remedy of the municipal authorities.
It is quite clear, however, that a stable, undesirable as it may be, is not necessarily a nuisance, even when it be maintained for the purpose of a public livery, and it follows that when Carrie E. Denmead rented her property to be used as a stable she was not doing a thing which this Court has a right to say she could not do.
If there be any ground of complaint it must be by reason of something that occurred after the lessee entered into possession, and therefore something for which the lessor would not be immediately liable, and even were this Court disposed to intervene, its action would not necessarily be against the owners of the stable, and they need not be made parties to the cause.
The Court will, therefore, dismiss the bill as against them.
When it comes to the question as to whether or not this Court should interfere as against the occupants of the stable, it is a sufficient answer to say that no act or omission has been shown on the part of the occupants of the stable which calls for the extraordinary remedy of injunction.
I must leave the parties to their remedy at law and have dismissed the bill, with costs to the defendants.